DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: fishing line 74 on page 11, line 5 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because, on line 8, “compression force” should be replaced with --a compression force--. Also, there should be a comma between “member” and “and” in line 9. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 9, line 12, “56may” should be replaced with --56 may--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 14 each recite the limitation "said bait" (e.g., line 9 of claim 1 and line 15 of claim 14).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2588526 (patented March 11, 1952) issued to Hoage.
Regarding claim 1, Hoage discloses a bait grasping device comprising: a grasping element 14 (figure 3, clasp 14), said grasping element 14 comprising a first grasping member 15 (figure 3, jaw member 15) pivotally engaged to a second grasping member 15 (figure 3, jaw member 15), and a spring 21 (figure 5, coil spring member 21) in operative engagement between the first grasping member 15 and the second grasping member 15 (figure 3 and figure 5; column 2, lines 10-15), said spring 21 being constructed and arranged to permit the pivotal rotation of the first grasping member 15 from the second grasping member 15 prior to engagement of the first grasping member 15 and the second grasping member 15 to said bait (column 2, lines 33-53), said spring 21 being further constructed and arranged to pivotally rotate the first grasping member towards the second grasping member during the engagement of the bait to the grasping element (column 4, claim 1); and a hook assembly (figure 1; see annotated image below), the hook assembly comprising a hook 10 (figure 1, hook 10), an elongate member 11 (figure 1, shank 11) and an eyelet 13 (figure 1, eye 13), said elongate member 11 being engaged to said first grasping member 15 and said second grasping member 15 and said spring 21, wherein said hook 11 is disposed proximate (next or nearest in space, order, etc., from Collins Dictionary American English definition of “proximate”) to a head of said bait (figure 1, bait B) and said first grasping member 15 and said second grasping member 15 are constructed and arranged for positioning on opposite sides of said bait (figures 1 and 2), and said eyelet 13 being disposed upwardly relative to said hook during fishing activities (figures 1 and 2).

    PNG
    media_image1.png
    466
    592
    media_image1.png
    Greyscale

1: Annotated image of Figure 1 (from Hoage)
Regarding claim 2, Hoage discloses said first grasping member having at least one first interface member 19 (figure 3, arms 19) and the second grasping member having at least one second interface member 19 (figure 3, arms 19).
Regarding claim 3, Hoage discloses each of the first interface member 19 and the second interface member 19 comprising a central opening 20 (figure 3, aperture 20).
Regarding claim 4, Hoage discloses said spring 21 further comprising a central passage (figure 5, axial opening in body of spring 22; column 2, lines 14-18).
Regarding claim 5, Hoage discloses elongate member 11 passing through said central openings of said first interface member 19 and said second interface member 19 (figure 5), said elongate member 11 further passing through said central passage 20 (figures 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoage in view of U.S. Patent No. 3945145 (patented March 23, 1976) issued to Holden.
Hoage discloses an elongate member 11, and fails to disclose the elongate member having a releasable attachment portion wherein said releasable attachment portion is disposed at an angle relative to said elongate member.
Holden teaches a releasable attachment portion 6 (figures 1, 3, and 5, clip means 6; column 2, lines 30-54) with an elongate member 13 (figure 1, lines 13), with the releasable attachment portion 6 disposed at an angle relative to the elongate member 13 (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoage and include a releasable attachment portion with an elongate member at an angle relative to the elongate member, as taught by .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoage in view of Holden, as applied to claim 6 above, and further in view of U.S. Patent No. 4910907 (patented March 27, 1990) issued to Schlaegel.
Hoage, in view of Holden, discloses a hook 11 having a curved section (figures 1 and 2, at barb 12) and a point (figures 1 and 2), and fails to disclose the curved section being positioned proximate to said head of said bait and said point being positioned upwardly and rearwardly from said head of said bait.
Schlaegel teaches a curved section 40 (figure 1, prongs 40) being positioned proximate to either the head or the tail of a bait (figure 4; column 3, lines 42-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoage, in view of Holden, and include the curved section of a fishing hook being proximate to a head of a bait, with the hook’s point positioned upwardly and rearwardly from the head of the bait, as taught by Schlaegel, in order to have bait holder cover either the head or the tail of bait (e.g., Schlaegel, column 3, lines 42-50).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoage, in view of Holden and Schlaegel, as applied to claims 6 and 7 above.
Regarding claim 8, Hoage discloses said bait B being releasably engaged to said bait grasping device (figure 1, bait B; column 2, lines 46-50).
Regarding claim 9, Hoage discloses said first grasping member 15 comprising a first bait engagement clamp 16, said first bait engagement clamp comprising a plurality of first inwardly directed arcuate prongs 17 (figure 5, serrated portion 17; see annotated image below). The embodiment above does not disclose said first grasping member 15 comprising a first pinching portion.

    PNG
    media_image2.png
    467
    497
    media_image2.png
    Greyscale

2: Annotated image of Figure 5 (Hoage) showing directed arcuate prongs.
A second embodiment of Hoage teaches a first grasping member 15 (figure 4, grasping member 15) comprising a first pinching portion 31 (figure 4, compensating teeth 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the invention disclosed by Hoage and include a first pinching portion 31 for a first grasping member 15, as taught by the second embodiment of Hoage, in order to accommodate different-sized bait (e.g., Hoage, column 3, lines 61-73).
Regarding claim 10, Hoage discloses said second grasping member 15 comprising a second bait engagement clamp 16 (figure 3, engagement clamp 16), said second engagement clamp comprising a plurality of second inwardly directed arcuate prongs 17 (see annotated image above; 
A second embodiment of Hoage teaches a second grasping member 15 (figure 4, grasping member 15) comprising a second pinching portion 31 (figure 4, compensating teeth 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the invention disclosed by Hoage and include a second pinching portion 31 for a second grasping member 15, as taught by the second embodiment of Hoage, for the same reason as described above.
Regarding claim 11, Hoage discloses said hook 10 comprising said eyelet 13 (figure 1).
Regarding claim 12, Hoage discloses said elongate member 11 comprising said eyelet (figure 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoage, in view of Holden and Schlaegel, as applied to claims 6 and 7 above, and further in view of U.S. Patent No. 2157333 (patented May 9, 1939) issued to Hadaway.
Hoage discloses said hook 10 having a hook eyelet 13 (figure 1). Hoage does not disclose said hook 10 having an angular offset portion between said hook eyelet 13 and said curved section of hook 10.
Hadaway teaches a hook 70 (figure 8, hook 70) having an angular offset portion (page 3, column 1, lines 31-44) between a hook eyelet 74 (figure 8, loop 74) and a curved portion (figure 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoage and include a hook 10 having an angular offset portion between the hook’s eyelet 13 and its curved portion, as taught by Hadaway, in order to exert angular forces on a caught fish (e.g., Hadaway, column 1, lines 36-44; figure 7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoage in view of Holden.
Hoage discloses a grasping element 14 (figure 3, clasp 14), said grasping element 14 comprising a first grasping member 15 (figure 3, jaw member 15) pivotally engaged to a second grasping member 15 (figure 3, jaw member 15), the first grasping member 15 having at least one first interface member 19 (figure 3, arms 19), the second grasping member 15 having at least one second interface member 19 

    PNG
    media_image3.png
    672
    400
    media_image3.png
    Greyscale

3: Annotated image of figure 2 from Hoage
Hoage does not disclose said elongate member 11 having a releasable attachment portion, said releasable attachment portion being disposed at an angle relative to said elongate member 11.
Holden teaches a releasable attachment portion 6 (figures 1, 3, and 5, clip means 6; column 2, lines 30-54) with an elongate member 13 (figure 1, lines 13), with the releasable attachment portion 6 disposed at an angle relative to the elongate member 13 (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoage and include a releasable attachment portion with an elongate member at an angle relative to the elongate member, as taught by Holden, in order to enable fishing lines to attach to a fishing hook assembly (e.g., Holden, abstract; column 1, lines 34-47; column 3, lines 48-50).
Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoage in view of Holden, as applied to claim 14 above.
Regarding claim 15, Hoage discloses said bait B being releasably engaged to said bait grasping device (figure 1, bait B; column 2, lines 46-50).
Regarding claim 16, Hoage discloses said first grasping member 15 comprising a first bait engagement clamp 16, said first bait engagement clamp comprising a plurality of first inwardly directed arcuate prongs 17 (figure 5, serrated portion 17; see second annotated image above). The embodiment above does not disclose said first grasping member 15 comprising a first pinching portion.
A second embodiment of Hoage teaches a first grasping member 15 (figure 4, grasping member 15) comprising a first pinching portion 31 (figure 4, compensating teeth 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the invention disclosed by Hoage and include a first pinching portion 31 for a first grasping member 15, as taught by the second embodiment of Hoage, in order to accommodate different-sized bait (e.g., Hoage, column 3, lines 61-73).
Regarding claim 17, Hoage discloses said second grasping member 15 comprising a second bait engagement clamp 16 (figure 3, engagement clamp 16), said second engagement clamp comprising a plurality of second inwardly directed arcuate prongs 17 (see second annotated image above; column 2, lines 1-9). The embodiment above does not disclose said second grasping member 15 comprising a second pinching portion.
A second embodiment of Hoage teaches a second grasping member 15 (figure 4, grasping member 15) comprising a second pinching portion 31 (figure 4, compensating teeth 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the invention disclosed by Hoage and include a second pinching portion 31 for a second grasping member 15, as taught by the second embodiment of Hoage, for the same reason as described above.
Regarding claim 18, Hoage discloses said hook 10 comprising said eyelet 13 (figure 1).
Regarding claim 19, Hoage discloses said elongate member 11 comprising said eyelet 13 (figure 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoage in view of Holden, as applied to claims 14-17 above, and in further view of Hadaway.
Hoage discloses said hook 10 having a hook eyelet 13 (figure 1). Hoage does not disclose said hook 10 having an angular offset portion between said hook eyelet 13 and said curved section of hook 10.
Hadaway teaches a hook 70 (figure 8, hook 70) having an angular offset portion (page 3, column 1, lines 31-44) between a hook eyelet 74 (figure 8, loop 74) and a curved portion (figure 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoage and include a hook 10 having an angular offset portion between the hook’s eyelet 13 and its curved portion, as taught by Hadaway, in order to exert angular forces on a caught fish (e.g., Hadaway, column 1, lines 36-44; figure 7).

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent No. 1324109 discloses a grasping element with arcuate prongs and pinching portions. U.S. Patent No. 2659996 discloses a fishing hook, an elongated member, and an eyelet, all of which are .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 7:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Jodutt Basrawi/
Examiner, Art Unit 4174

/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174